DETAILED ACTION
Status of the Claims
	Claim 5 is cancelled. Claims 1-4 and 6-20 are pending in this application. Claim 11 remains withdrawn. Claims 1-4, 6-10 and 12-20 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/EP2018/071980 filed on 08/14/2018, which claims priority from the foreign application #EP17189528.7 filed on 09/06/2017.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
 Rejections Withdrawn
	The USC 112(b) rejection over claims 7-8, 16 and 18-20 is withdrawn per Applicant’s amendment of adding definite transitional phrases prior to the introduction of Markush groupings. 
	The non-statutory double patenting rejection over US app no 16/644,685 (now US patent no 11485938) is withdrawn per Applicant’s filing of terminal disclaimer on 09/06/2022. 
The non-statutory double patenting rejection over U.S. Patent No. 9801797B2 is withdrawn per Applicant’s filing of terminal disclaimer on 09/06/2022.
The USC 112(b) rejection over claims 1-10 and 12-20 are withdrawn per Applicant’s amendment of adding definite transitional phrase prior to the introduction of Markush grouping in claim 1.
Claim Objections
Claim 12 is objected to because of the following informalities:  
In claim 12, “A care and cleaning formulations …” needs to say “A care and cleaning formulation …”. 
 Appropriate correction is required.
Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Applicant has amended claim 1 in the after final response by adding concentration limitations to the components (A) through (E) which was imported from claim 3. In claim 1, Applicant also added a limitation claiming the mass component of B) to be greater than the mass component of A), which was imported from former claim 5 (now canceled). Applicant also amended claim 3 to further narrow the concentration limitations that are now claimed in claim 1. Applicant made other amendments to overcome the USC 112(b) rejections which is discussed above. 

Claims 1-4, 6-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edith von Aspern et al (US 9248087 B2, date of patent: 02/02/2016, previously cited) (Hereinafter Aspern) and Peter Schwab et al (US 20160081907 A1, publication date: 03/24/2016, previously cited) (Hereinafter Schwab), evidenced by Abhijeet Kumar et al (Spreading and Imbibition of Vesicle Dispersion Droplets on Porous Substrates, Colloids Interfaces 2019, 3, 53, previously cited) (Hereinafter Kumar).
Instant claim 1 is amended such that it now requires a silicone-free composition (along with all other claims). Previously it only required a non-silicone quaternary ammonium compound. Instant claim 1 is also amended such that claim 7 limitations are incorporated into claim 1. Especially the “silicone-free” amended changes the scope of the claims which weren’t previously considered. For this reason, new search and consideration for this application is warranted. That being said, no new references are added in this action. 
Regarding claims 1, 3-4, 6-7, and 14-19, Aspern teaches a composition comprising hydrogenated castor oil (meets component B), Polyglyceryl-4 Caprylate/Caprate (meets component C), glycerol (meets component D) and water (meets component E) (E1, C35). Regarding the new amendment of “silicone-free” in the preamble, Aspern teaches “Silicones can be used in the compositions according to the present invention, but they do not, surprisingly, result in any further increase in the effectiveness of the compositions according to the present invention. It is therefore possible and preferred according to the present invention to omit silicones” (C15 lines 36-41), thus motivating one to exclude any silicones from the Aspern compositions. Regarding the (A) limitation, Aspern teaches “esterquats” (claim 2) such as “REWOQUAT® WE 18” (C8 line 17). Evidentiary reference Kumar provides the evidence that REWOQUAT® WE 18 also comprises fatty acids (figure 4a). The structure is being provided below for convenience:

    PNG
    media_image1.png
    111
    253
    media_image1.png
    Greyscale

Aspern teaches other embodiments that comprise esterquats. K1-K11 (C36 lines 19-46) teaches compositions comprising Armocare VGH70. Aspern specification provides the evidence that this compound is an esterquat. Aspern also teaches “The esterquats having the commercial names Armocare® VGH-70…” (C6 lines 34-35). The chemical name for trade name Armocare VGH70 is Dipalmitoylethyl Dimonium Chloride which comprises ethanolamine and fatty acids. Other components of these compositions meet the other limitations of instant claim 1. Aspern teaches perfume oils (cosmetic oil), Polyglyceryl-6 Caprylate/Caprate (non-ionic surfactant) (C36 lines 19-46) as well as cetylstearyl alcohol (solvent) to be added for hair treatment (C36 lines 51-52). Additionally, Aspern also teaches ester oils (C21 line 38) (cosmetic oil), non-ionic surfactants (C26 line 4), non-aqueous as well as aqueous solvents (C3 lines 27-40). Regarding the instantly claimed concentrations for components A)-E), Aspern teaches (A) (esterquat) concentration as from 0.1 to 10 wt % (claim 2), (B) component concentration (such as fatty alcohol) from 0.1 to 30 wt % (C28 lines 30-31), and (C) component (nonionic surfactant) (C26 line 4) concentration as from “0.05 to 45 wt %” (C27 line 1). Regarding (D) and (E) components, Aspern teaches non-aqueous solvent (such as glycerol) (C3 line 34) concentration as from 3 to 70 wt % (C3 line 31) of an aqueous solvent (such as water) (C3 line 41) which is at least 50 wt %. Aspern’s concentration percentage teachings for nonaqueous solvent and water are not based on the total weight of the composition. Aspern recites “An aqueous cosmetic carrier contains at least 50 wt % water. 'Aqueous alcoholic' cosmetic carriers are to be understood for purposes of the present invention as aqueous solutions containing 3 to 70 wt % of … glycerol” (C3 lines 27-34). Claim 1 of Aspern recites “A hair treatment agent comprising, in combination with a cosmetic carrier” (claim 1) and does not indicate what percent of the total composition the cosmetic carrier is. That said, based on components (A)-(C), adding the high of the concentration ranges totals 85% for components A-C, leaving about 15% for the carrier and other components. Adding the lows of the concentration ranges for components A-C totals 0.25%, leaving 99.75% for the carrier and other components. Considering the aqueous carrier can comprise 3-70% of non-aqueous solvent, Aspern teaches overlapping ranges for the instantly claimed concentrations for components D (nonaqueous solvent) and E (water). Aspern’s concentration teachings fall within or overlap with the instant claimed concentration ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II). 
Regarding claim 2, Aspern meets the microemulsion limitation absent evidence of the contrary. The above composition is interpreted as an emulsion (water and oil combined). The instant specification doesn’t provide a definition for “emulsion” but it recites “Microemulsions preferred in accordance with the invention have a domain size of the disperse phase of less than 1000 nm, especially less than 500 nm” (page 5 of the instant specification). Aspern doesn’t disclose a size range for a domain size of the disperse phase but absent evidence of the contrary, it is interpreted to meet the limitations for a microemulsion. 
Regarding claims 3 and 14-15, Aspern teaches (A) (esterquat) concentration as from 0.1 to 10 wt % (claim 2), (B) component concentration (such as fatty alcohol) from 0.1 to 30 wt % (C28 lines 30-31), and (C) component (nonionic surfactant) (C26 line 4) concentration as from “0.05 to 45 wt %” (C27 line 1). Regarding (D) and (E) components, Aspern teaches non-aqueous solvent (such as glycerol) (C3 line 34) concentration as from 3 to 70 wt % (C3 line 31) of an aqueous solvent (such as water) (C3 line 41) which is at least 50 wt %. Aspern’s concentration teachings fall within or overlap with the instant claimed concentration ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Regarding the instant limitation of “wherein the mass of component B) is greater than the mass of component A), and the percentages by weight refer to the total silicone-free composition, and wherein the silicone-free composition contains no silicone containing compounds”, Aspern teaches (A) (esterquat) concentration as from 0.1 to 10 wt % (claim 2), (B) component concentration (such as fatty alcohol) from 0.1 to 30 wt % (C28 lines 30-31) which allows (B) component to be greater than (A) component. Thus, Aspern teaches overlapping ranges comprising ratio where the mass of component B) is greater than the mass of component A). 
Regarding claim 8, Polyglyceryl-4 Caprate (C, non-ionic surfactant) of E1 recited above, structurally meets all of the limitations of the instant claim (n=4, R7= H, R8= H, R9= C10, linear, saturated, one hydroxyl group).
Regarding claim 9, Aspern teaches glycerol (polyol) as discussed above. 
Regarding claim 10, Aspern teaches polyquartenium compounds (10 and 77) (amphoteric surfactants) (E1, C35). 
Regarding claim 12, Aspern’s invention above is applied to hair (C34 lines 60-67) which is interpreted as a care and cleaning formulation. Aspern abstract recites “Hair treatment agents include as care-providing substances”. 
Regarding claim 13, the instant claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I). Thus, absent evidence of the contrary, Aspern meets the instant claim limitations. 
Regarding claim 20, Aspern teaches non-ionic surfactant that meet all of the structural limitations of the instant claim such as Polyglyceryl-4 Tristearate and Polyglyceryl-10 Tristearate (claim 11). 
Regarding claims 1, 7 and 18-19, Aspern teaches REWOQUAT® WE 18 along with other esterquats which is discussed above. This compound meets all of the structural limitations provided in the instant claims except the R2 component.
Regarding claims 1, 4, 7 and 18-19, Schwab teaches formulations containing liquid esterquats and/or imidazolinium salts and polymer thickeners and to the use thereof (abstract). Schwab specifically teaches the esterquat being claimed in the instant claims. Schwab claim 3 meets instant claim 7. Schwab claim 3 meets instant claim 7. Schwab also discloses that R2 is specifically methyl (para 43) which meets instant claims 18-19 limitations. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Aspern and Schwab and achieve the instant invention. Aspern teaches “Although silicones have been used hitherto in cosmetic compositions because of their many positive properties, they are being regarded with increasing skepticism. For example, silicones often make it difficult to formulate stable emulsions, and alongside their positive properties also lead to stress on the keratinic fibers” (C15 lines 30-36) thus motiving removing of any silicone component from its compositions. Furthermore, even though Aspern embodiments disclose other non-ionic surfactants such as Polyglyceryl-4 Caprate, claim 11 of Aspern provides the necessary teachings for one to incorporate Polyglyceryl-4 Tristearate or Polyglyceryl-10 Tristearate or their related compounds having a glycerol/polyglycerol backbone and fatty acid side chains into the composition. Schwab provides many motivations to use its esterquat. Schwab teaches “A further advantage of the present invention is that the shine of the treated keratin fibres is increased. A further advantage of the present invention is that the compounds used develop a good effect even in small use amounts. It is a further advantage that the compounds used have little impact from an ecological point of view. It is a further advantage that the formulations according to the invention exhibit an improved conditioning effect on keratin fibres with longer rinse-off times than quaternary ester compounds known hitherto. A further advantage of the present invention is that ester quats have increased hydrolysis stability in the formulation.” (para 11-15). Other advantages are listed in para 16-22. Thus, one would be motivated to incorporate the teachings of Schwab into the teachings of Aspern with a reasonable expectation of successfully achieving a composition with superior and more beneficial features. 

New Rejections 
	Claims 1, 4, 6-10, 12-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hans-Juergen Koehle et al (US20140286889A1, publication date: 09/25/2014) (Hereinafter Koehle).
	Regarding claims 1 and 4, Koehle teaches “a cosmetic formulation comprising 0.2 to 25% by weight of at least one compound of general formula I)” (claim 1) wherein the compound I) limitations are identical to the liquid ester quat claimed in instant claim 1. Koehle also teaches “40 to 99.8% by weight of water” (claim 1). Thus, Koehle meets both A) and E) limitations of the instant claim. Regarding the “silicone-free” limitation, Koehle does not teach a silicone compound in its claim, and only discloses a silicone-based compound in 9 of its 41 formulations. Thus, silicone is optional in Koehle and does not teach away from the instant invention. Regarding the B) component of the instant claim, Koehle teaches “The formulation according to claim 1, further comprising 0.5 to 20% by weight of at least one fatty alcohol, where the percentages by weight refer to the total formulation.” (clam 6). The instant specification page 10 line 20 defines fatty alcohols as cosmetic oils. Koehle also teaches emulsifiers such as glycerol esters (para 48) and sorbitan esters (para 49) which are non-ionic surfactants. For such emulsifiers, Koehle teaches “0.1 to 10% by weight” (para 46). Regarding the instantly claimed D component, Koehle teaches “solvents” (para 53) while also disclosing non-aqueous solvents such as glycerol (2%) in its embodiments (formulation example 20). Regarding the “wherein the mass of component B) is greater than the mass of component A), and the percentages by weight refer to the total silicone-free composition” limitation, in addition to overlapping ranges, Koehle discloses embodiments such as formulation example 23 comprising cetearyl alcohol at 3% and component A) (Example 1 according to the invention) at 0.8% (formulation example 23). The instantly disclosed ranges of 1-40%, 5-60%, 5-50%, 2-50% and 1-60% for components A-E respectively either fall within or overlap with the ranges taught by Koehle. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Regarding claims 6 and 16-17, Koehle teaches “ester quats based on isopropanolamine” (para 1) as “quaternized fatty acid isopropanolamine ester salts” (para 28) wherein “the ester quats used are liquid at room temperature” (para 10).
Regarding claims 7 and 18-19, Koehle teaches as discussed above. The instantly disclosed ranges of 1.7 to 2.4 for “a” and “b” falls within the “1 to 3” range taught by Koehle. Regarding narrower R2 limitations of instant claims 18-19, both “methyl, ethyl, propyl or isopropyl” and “methyl” fall within the “alkyl radical having 1 to 6 carbon atoms” R2 teaching of Koehle (claim 1). 
Regarding claim 8, Koehle’s teaching of polyglyceryl-10 stearate (para 48) meets the claim limitations. Polyglyceryl-10 stearate structure:

    PNG
    media_image2.png
    108
    489
    media_image2.png
    Greyscale






	Regarding claim 9, Koehle teaches “hydrotropes (or polyols)” (para 53).
	Regarding claim 10, Koehle teaches “Cocamidopropylbetaine” (para 145) which is an amphoteric surfactant. 
	Regarding claim 12, Koehle teaches formulations such as shampoo formulations (para 106, embodiments) which are care and cleaning formulations. 
Regarding claim 13, the instant claim is a product-by-process claim. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP 2113 I). Thus, absent evidence of the contrary, Koehle meets the instant claim limitations. 
	Regarding claim 14, Koehle teaches as discussed above. For the D component concentration limitation, Koehle’s teaching of glycerol at 2% is merely close to the instant claimed low of 3%.  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.") (MPEP 2144.05 I). 
	It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Koehle and achieve the instant invention. Regarding the embodiments, Koehle discloses “In the examples listed below, the present invention is described by way of example without any intention of limiting the invention, the scope of application of which arises from the entire description and the claims, to the embodiments specified in the examples.” (para 91) and “those skilled in the art will realize that other and further embodiments can be made without departing from the spirit and scope of the invention described in this application, and this application includes all such modifications that are within the intended scope of the claims set forth herein” (para 186). Koehle specification, claims and the embodiments provide all of the instantly claimed limitations for one to achieve the instant invention. 
Response to Arguments over the Rejection under USC 103
	Applicant is not making arguments, but provides that an RCE is being used to enter the claims (response from 10/10/2022).  Applicant noted the comments made by the examiner in the advisory action from 9/27/2022.  

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/A.A./               Examiner, Art Unit 1613       

                          
/MARK V STEVENS/Primary Examiner, Art Unit 1613